Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-4, 6-13, and 15-20 remain pending in the application in response to the applicant’s amendments to the rejections previously set forth in the Non-Final Office Action mailed November 22, 2021. 

Response to Arguments
Applicant’s arguments, see pg. 11-13, filed March 17, 2022, with respect to the rejection of independent claims 1, 12, and 20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Mammone, as shown below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7-10, and 12-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mammone (WO 2012155153 A1, published November 15, 2012), hereinafter referred to as Mammone.
Regarding claim 1, Mammone teaches a method performed by a computing device (Fig. 16, ultrasound system 1600), the method comprising: 
transmitting, by the computing device, ultrasound signals using an ultrasound probe (Fig. 1, ultrasound probe 100) toward an area of interest (Fig. 1, transmitted waves towards anatomical region 110) in a patient's body (see pg. 11, lines 6-7 – “…performing an ultrasound imaging on an anatomical region 110 of a patient.”), 
wherein the ultrasound signals include a fundamental frequency signal and at least one harmonic frequency signal (Fig. 15; see pg. 21, lines 28-30 – “FIG. 15 is a schematic that depicts relative intensities and frequency changes of harmonic ultrasound beams and fundamental transmitted waves with increasing depth in tissues.”);
receiving, by the computing device, echo signals from the area of interest based on the transmitted ultrasound signals (Fig. 1; see pg. 11, lines 16-18 – “As shown, the ultrasound transducer 102 is configured to communicate an input ultrasound signal (e.g., tones) 108i that are incident signals and receive a reflection signal 108r that is the input signal 108i reflected from a region of interest 111.”); 
obtaining, by the computing device, a fundamental frequency echo signal and at least one harmonic frequency echo signal from the received echo signals (Fig. 18; see pg. 29, lines 18-20 – “A set of inverse FFTs 1806a-1806n (collectively 1806), one for each the fundamental and each harmonic frequency, may be used to generate respective time domain signals x(t) 1808.”), 
wherein obtaining the fundamental frequency echo signal and the at least one harmonic frequency echo signal from the received echo signals includes: 
retrieving a plurality of echo signals corresponding to a plurality of harmonics of the fundamental frequency using a plurality of bandpass filters (see pg. 14, lines 31-32 – “The harmonics may be measured from a composite return signal as separate reflected signals at 2x, 3x, 4x and 5x, for example, the transmit frequency by using filters in the receiver to measure each harmonic.” Where bandpass filters are filters used to measure each harmonic frequency of a signal); 
providing, by the computing device, the plurality of echo signals, or a plurality of parameters computed based on the plurality of echo signals, as inputs into a classifier to characterize the area of interest (Fig. 16, harmonic frequencies F1-FN of time domain signals 1616 as inputs to classifier (pre-processor 1618 and classifiers 1622); see pg. 25, lines 12-15 – “A preprocessor 1618, which is further described with respect to FIG. 18, may receive each of the time domain signals 1616 to identify regions of interest and calculate tissue characteristic parameters, as 15 further described below.”), 
wherein the classifier is trained to receive as inputs a plurality of harmonic frequency components extracted from ultrasound echo signals (Fig. 16, pre-processor 1618 and classifiers 1622, as the classifier, receiving harmonic frequency signals (harmonic frequencies F1-FN of time domain signals 1616) as inputs; see pg. 26, lines 9-12, 18-20 – “Because the ultrasound system performs frequency steps, reflection coefficients at each frequency step are loaded into the bank of inverse FFTs 1614, thereby providing sufficient information for the bank of inverse FFT 1614 to generate time domain signals 1616a-1616n (collectively 1616) at each of the harmonic frequencies…The classifiers 1622 may include neural network(s), as understood in the art, that may be trained and learn over time to 20 assess the regions of interest.”) and 
generate, based on the received inputs, an output that characterizes a target in the area of interest (Fig. 16, classifier (pre-processor 1618 and classifier 1622) outputting tissue characteristic parameters (malignant, benign, unknown tissue); see pg. 26, lines 15-18 – “The preprocessor 1618 may communicate the tissue characteristic parameters to a post-processor 1620 that may include classifiers 1622a-1622c (collectively 1622) that may be used to automatically determine probabilities of what the regions of interest actually are (e.g., malignant cancer, benign cancer, unknown tissue).”); and -2-Application No. 16/287,088 Attorney's Docket No. 0080-1146 
generating, by the computing device, a visual representation of the area of interest based on the obtained fundamental frequency echo signal and the obtained at least one harmonic frequency echo signal, or based on the characterized area of interest (Fig. 16; see pg. 26, lines 25-30 – “It should be understood that other types of outputs, such as B-scans (not shown), Boolean outputs (e.g., cancer or no cancer) via an indicator (e.g., LED and/or audio), and otherwise, may be generated by preprocessor 1618 and post-processor 1620…A-scans with compensation based on tissue characterization parameter(s) may be displayed for a user or operation of the ultrasound system.”).  
Furthermore, regarding claim 2, Mammone further teaches wherein transmitting the ultrasound signals using an ultrasound probe includes: transmitting a broadband ultrasound signal (see pg. 36, lines 9-11 – “In order to scan a total broad bandwidth of N times the narrow instantaneous bandwidth, an increase of N for scan time is used.”).  
Furthermore, regarding claim 7, Mammone further teaches wherein generating the visual representation of the area of interest includes: generating a plurality of ultrasound images, wherein a particular one of the plurality of ultrasound images is based on a particular one of the plurality of echo signals (Fig. 10; see pg. 18, lines 23, 25-26 – “The computing device 1008…configured to process and/or display ultrasound images scanned by the ultrasound transducer 1002.”).  
Furthermore, regarding claim 8, Mammone further teaches wherein the classifier is trained to at least one of: distinguish between a first target and a second target in the area of interest based on the plurality of echo signals, identify an area that includes a target in the area of interest based on the plurality of echo signals, or identify a target boundary in the area of interest based on the plurality of echo signals (see pg. 32, lines 29-30 – “Other tissue characteristic parameters, including…harmonic content of the tissue.”; see pg. 33, lines 3-4 – “…a neural network may be trained to identify different types of cancers based on one or more of the tissue characteristic parameters.”).  
Furthermore, regarding claim 9, Mammone further teaches calculating the plurality of parameters based on the plurality of echo signals (see pg. 32, lines 26-27, 29-30 – “The post-processing of the windowed frequency signal x(ω)out may be used to calculate or estimate one or more tissue characteristic parameters…Other tissue characteristic parameters, including…harmonic content of the tissue.”).  
Furthermore, regarding claim 10, Mammone further teaches wherein generating the visual representation of the area of interest includes: generating a plurality of ultrasound images (A-scans), wherein a particular one of the plurality of ultrasound images is based on a particular one of the plurality of parameters (see pg. 27, lines 28-30 – “…A-scans with compensation based on tissue characterization parameter(s) may be displayed for a user or operation of the ultrasound system.”).  

Regarding claim 12, Mammone teaches system (Fig. 16, ultrasound system 1600) comprising: 
an ultrasound probe (Fig. 16, ultrasound transducer 1602); and 
a controller unit (Fig. 16, hardware processor 1604) configured to: 
communicate with the ultrasound probe (Fig. 16, hardware processor 1604 communicating with ultrasound transducer 1602); 
transmit ultrasound signals via the ultrasound probe (Fig. 1, ultrasound probe 100) toward an area of interest (Fig. 1, anatomical region 110) in a patient's body (see pg. 11, lines 6-7 – “…performing an ultrasound imaging on an anatomical region 110 of a patient.”), 
wherein the ultrasound signals include a fundamental frequency signal and at least one harmonic frequency signal (Fig. 15; see pg. 21, lines 28-30 – “FIG. 15 is a schematic that depicts relative intensities and frequency changes of harmonic ultrasound beams and fundamental transmitted waves with increasing depth in tissues.”); 
receive echo signals from the area of interest based on the transmitted ultrasound signals (Fig. 1; see pg. 11, lines 16-18 – “As shown, the ultrasound transducer 102 is configured to communicate an input ultrasound signal (e.g., tones) 108i that are incident signals and receive a reflection signal 108r that is the input signal 108i reflected from a region of interest 111.”); 
obtain a fundamental frequency echo signal and at least one harmonic frequency echo signal from the received echo signals (Fig. 18; see pg. 29, lines 18-20 – “A set of inverse FFTs 1806a-1806n (collectively 1806), one for each the fundamental and each harmonic frequency, may be used to generate respective time domain signals x(t) 1808.”), 
wherein, when obtaining the fundamental frequency echo signal and the at least one harmonic frequency echo signal from the received echo signals, the controller unit is further configured to: -5-Application No. 16/287,088 Attorney's Docket No. 0080-1146 
retrieve a plurality of echo signals corresponding to a plurality of harmonics of the fundamental frequency using a plurality of bandpass filters (see pg. 14, lines 31-32 – “The harmonics may be measured from a composite return signal as separate reflected signals at 2x, 3x, 4x and 5x, for example, the transmit frequency by using filters in the receiver to measure each harmonic.”); 
provide the plurality of echo signals, or a plurality of parameters computed based on the plurality of echo signals, as inputs into a classifier to characterize the area of interest (Fig. 16, harmonic frequencies F1-FN of time domain signals 1616 as inputs to classifier (pre-processor 1618 and classifiers 1622); see pg. 25, lines 12-15 – “A preprocessor 1618, which is further described with respect to FIG. 18, may receive each of the time domain signals 1616 to identify regions of interest and calculate tissue characteristic parameters, as 15 further described below.”), 
wherein the classifier is trained to receive as inputs a plurality of harmonic frequency components extracted from ultrasound echo signals (Fig. 16, pre-processor 1618 and classifiers 1622, as the classifier, receiving harmonic frequency signals (harmonic frequencies F1-FN of time domain signals 1616) as inputs; see pg. 26, lines 9-12, 18-20 – “Because the ultrasound system performs frequency steps, reflection coefficients at each frequency step are loaded into the bank of inverse FFTs 1614, thereby providing sufficient information for the bank of inverse FFT 1614 to generate time domain signals 1616a-1616n (collectively 1616) at each of the harmonic frequencies…The classifiers 1622 may include neural network(s), as understood in the art, that may be trained and learn over time to 20 assess the regions of interest.”) and
generate, based on the received inputs, an output that characterizes a target in the area of interest (Fig. 16, classifier (pre-processor 1618 and classifier 1622) outputting tissue characteristic parameters (malignant, benign, unknown tissue); see pg. 26, lines 15-18 – “The preprocessor 1618 may communicate the tissue characteristic parameters to a post-processor 1620 that may include classifiers 1622a-1622c (collectively 1622) that may be used to automatically determine probabilities of what the regions of interest actually are (e.g., malignant cancer, benign cancer, unknown tissue).”); and 
generate a visual representation of the area of interest based on the obtained fundamental frequency echo signal and the obtained at least one harmonic frequency echo signal, or based on the characterized area of interest (Fig. 16; see pg. 26, lines 25-30 – “It should be understood that other types of outputs, such as B-scans (not shown), Boolean outputs (e.g., cancer or no cancer) via an indicator (e.g., LED and/or audio), and otherwise, may be generated by preprocessor 1618 and post-processor 1620…A-scans with compensation based on tissue characterization parameter(s) may be displayed for a user or operation of the ultrasound system.”).    
Furthermore, regarding, claim 13, Mammone further teaches, wherein, when transmitting the ultrasound signals via the ultrasound probe, the controller unit is configured to at least one of: transmit a broadband ultrasound signal, or transmit at least one non-integer harmonic signal (see pg. 36, lines 9-11 – “In order to scan a total broad bandwidth of N times the narrow instantaneous bandwidth, an increase of N for scan time is used.”).  
Furthermore, regarding claim 15, Mammone further teaches wherein, when generating the visual representation of the area of interest, the controller unit is further configured to: generate a plurality of ultrasound images, wherein a particular one of the plurality of ultrasound images is based on a particular one of the plurality of echo signals (Fig. 10; see pg. 18, lines 23, 25-26 – “The computing device 1008…configured to process and/or display ultrasound images scanned by the ultrasound transducer 1002.”).  
Furthermore, regarding claim 16, Mammone further teaches wherein the classifier is trained to at least one of: distinguish between a first target and a second target in the area of interest based on the plurality of echo signals, identify an area that includes a target in the area of interest based on the plurality of echo signals, or identify a target boundary in the area of interest based on the plurality of echo signals (see pg. 32, lines 29-30 – “Other tissue characteristic parameters, including…harmonic content of the tissue.”; see pg. 33, lines 3-4 – “…a neural network may be trained to identify different types of cancers based on one or more of the tissue characteristic parameters.”).  
Furthermore, regarding claim 17, Mammone further teaches wherein the controller unit is further configured to: calculate the plurality of parameters based on the plurality of echo signals (see pg. 32, lines 26-27, 29-30 – “The post-processing of the windowed frequency signal x(ω)out may be used to calculate or estimate one or more tissue characteristic parameters…Other tissue characteristic parameters, including…harmonic content of the tissue.”).  
Furthermore, regarding claim 18, Mammone further teaches wherein, when generating the visual representation of the area of interest, the controller unit is further configured to: generate a plurality of ultrasound images, wherein a particular one of the plurality of ultrasound images is based on a particular one of the plurality of parameters (see pg. 27, lines 28-30 – “…A-scans with compensation based on tissue characterization parameter(s) may be displayed for a user or operation of the ultrasound system.”).  
Furthermore, regarding claim 19, Mammone further teaches wherein, when generating the visual representation of the area of interest, the controller unit is further configured to: provide the plurality of parameters as inputs into the classifier, wherein the classifier is trained to at least one of: distinguish between a first target and a second target in the area of interest based on the plurality of parameters, -7-Application No. 16/287,088 Attorney's Docket No. 0080-1146 identify an area that includes a target in the area of interest based on the plurality of parameters, or identify a target boundary in the area of interest based on the plurality of parameters (see pg. 32, lines 29-30 – “Other tissue characteristic parameters, including…harmonic content of the tissue.”; see pg. 33, lines 3-4 – “…a neural network may be trained to identify different types of cancers based on one or more of the tissue characteristic parameters.”).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	
	Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Mammone in view of Rafter et al. (US 6425869 B1, published July 30, 2002), hereinafter referred to as Rafter.
Regarding claim 3, Mammone teaches all of the elements disclosed in claim 1 above.
Mammone does not explicitly teach wherein the at least one harmonic frequency signal includes a non-integer harmonic signal.  
Whereas, Rafter, in the same field of endeavor, teaches a method wherein the at least one harmonic frequency signal includes a non-integer harmonic signal (see Fig. 1; see col. 8, lines 7-10, 15-16 -".., itis known that subharmonic, harmonic, and ultraharmonic responses may be created at the tissue boundary between tissue layer 113 and the internal target 121....subharmonic and ultraharmonic responses may be designated as non-integer harmonic responses.").
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the harmonic frequency signal, as disclosed in Mammone, by having the ultrasound signal include a subharmonic or fraction harmonic frequency signal, as disclosed in Rafter. One of ordinary skill in the art would have been motivated to make this modification in order to utilize contrast agents and provide contrast to multiple targets in the tissue at various frequencies, as taught in Rafter (see col. 8, lines 1-16).
Furthermore, regarding claim 4, Rafter further teaches wherein obtaining the fundamental frequency echo signal and the at least one harmonic frequency echo signal from the received echo signals further includes: retrieving an echo signal corresponding to a non-integer harmonic of the fundamental frequency (Fig. 1, transducer 102, ultrasonic reflections 117; see col. 8, lines 7-12,15-16 - "... it is known that subharmonic, harmonic, and ultraharmonic responses may be created at the tissue boundary between tissue layer 113 and the internal target 121. The internal target 121 alone will produce harmonic responses at integer multiples of the fundamental frequency...subharmonic and ultraharmonic responses may be designated as non-integer harmonic responses."). 
The motivation for claim 4 was shown previously in claim 3.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mammone in view of Sarvazyan et al. (US 8419643 B2, published April 16, 2013), hereinafter referred to as Sarvazyan.
Regarding claim 6, Mammone teaches all of the elements disclosed in claim 1 above. 
Mammone teaches receiving a plurality of echo signals, but does not explicitly teach wherein retrieving the plurality of echo signals includes performing at least one of: a Short-Time Fourier Transform (STFT) operation, a Wavelet Decomposition (WD), or -3-Application No. 16/287,088 Attorney's Docket No. 0080-1146 a Wavelet Packet Decomposition (WPD) operation.  
Whereas, Sarvazyan, in the same field of endeavor, teaches retrieving the plurality of echo signals includes performing at least one of: a Short-Time Fourier Transform (STFT) operation, a Wavelet Decomposition (WD), or a Wavelet Packet Decomposition (WPD) operation (see col. 5, lines 24- 31- "In the received waveform, the arrival time of the slower types of waves - guided and surface waves - are masked by the signal from the fast longitudinal waves. Separation of these waves can be achieved by wavelet analysis. In certain predetermined time interval, the central peak of the wave packet of the guided or surface wave mode is determine by the maximum of the wavelet function similar to the wavelet function for the corresponding excitation waveform.").
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified receiving a plurality of echo signals, as disclosed in Mammone, by performing wavelet analysis to the received waveforms, as disclosed in Sarvazyan. One of ordinary skill in the art would have been motivated to make this modification in order to further process the frequencies to find the true fundamental frequency and serve as an indicator of possible local changes in bone structure, as taught in Sarvazyan (see col. 5, lines 31-35, 46-56).

	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mammone in view of McMorrow et al. (US 8167803 B2, published May 1, 2012), hereinafter referred to as McMorrow. 
Regarding claim 11, Mammone teaches all of the elements disclosed in claim 9 above. 
Mammone teaches generating the visual representation of the area of interest, and a trained classifier, but does not explicitly teach wherein generating the visual representation of the area of interest includes: providing a plurality of power ratios as inputs into the classifier, wherein the classifier is trained to at least one of: distinguish between a first target and a second target in the area of interest based on the plurality of power ratios, identify an area that includes a target in the area of interest based on the plurality of power ratios, or identify a target boundary in the area of interest based on the plurality of power ratios.
Whereas, McMorrow, in the same field of endeavor, teaches wherein generating the visual representation of the area of interest includes: providing a plurality of power ratios as inputs into the classifier, wherein the classifier is trained to at least one of: distinguish between a first target and a second target in the area of interest based on the plurality of power ratios, identify an area that includes a target in the area of interest based on the plurality of power ratios, or identify a target boundary in the area of interest based on the plurality of power ratios (see col. 19, lines 25-28 – “This training is to describe how a classifier learns to make correct classification using preclassified results and corresponding features, which include harmonic ratio at one important feature.”; see col. 11, lines 33-36 – “The DSP in console processed the RF information to extract the harmonic ratio as an important feature of each line. Then an artificial neural network is used to classify each line as bladder line or tissue line.” Where the power ratios are harmonic ratios, and the classifier (artificial neural network) uses inputs of harmonic ratios to distinguish between bladder and tissue).   
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified generating the visual representation of the area of interest, and a trained classifier, as disclosed in Mammone, by providing a plurality of power ratios as inputs into the classifier, wherein the classifier is trained to distinguish between a first target and a second target in the area of interest based on the plurality of power ratios, as disclosed in McMorrow. One of ordinary skill in the art would have been motivated to make this modification in order to perform accurate segmentation and volume measurement of the bladder, as taught in McMorrow (see col. 11, lines 36-38). 

	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mammone in view of Taniguchi (US 9737281 B2, published August 22, 2017), hereinafter referred to as Taniguchi.
Regarding claim 20, Mammone teaches a device (Fig. 16, ultrasound system 1600) comprising: 
logic (see pg. 33, lines 1-3 – “Other mathematical and/or logic functions may be utilized in assisting in assessing the region of interest in accordance with the principles of the present invention.”) configured to: 
transmit ultrasound signals via an ultrasound probe (Fig. 1, ultrasound probe 100)  toward an area of interest in a patient's body (Fig. 1, transmitted waves towards anatomical region 110) in a patient's body (see pg. 11, lines 6-7 – “…performing an ultrasound imaging on an anatomical region 110 of a patient.”), 
wherein the ultrasound signals include a fundamental frequency signal and at least one harmonic frequency signal (Fig. 15; see pg. 21, lines 28-30 – “FIG. 15 is a schematic that depicts relative intensities and frequency changes of harmonic ultrasound beams and fundamental transmitted waves with increasing depth in tissues.”), 
receive echo signals from the area of interest based on the transmitted ultrasound signals (Fig. 1; see pg. 11, lines 16-18 – “As shown, the ultrasound transducer 102 is configured to communicate an input ultrasound signal (e.g., tones) 108i that are incident signals and receive a reflection signal 108r that is the input signal 108i reflected from a region of interest 111.”); 
obtain a fundamental frequency echo signal and at least one harmonic frequency echo signal from the received echo signals (Fig. 18; see pg. 29, lines 18-20 – “A set of inverse FFTs 1806a-1806n (collectively 1806), one for each the fundamental and each harmonic frequency, may be used to generate respective time domain signals x(t) 1808.”), 
wherein, when obtaining the fundamental frequency echo signal and the at least one harmonic frequency echo signal from the received echo signals, the logic is further configured to: 
retrieve a plurality of echo signals corresponding to a plurality of harmonics of the fundamental frequency (see pg. 14, lines 31-32 – “The harmonics may be measured from a composite return signal as separate reflected signals at 2x, 3x, 4x and 5x, for example, the transmit frequency by using filters in the receiver to measure each harmonic.”); 
provide the plurality of echo signals, or a plurality of parameters computed based on the plurality of echo signals, as inputs into a classifier to characterize the area of interest (Fig. 16, harmonic frequencies F1-FN of time domain signals 1616 as inputs to classifier (pre-processor 1618 and classifiers 1622); see pg. 25, lines 12-15 – “A preprocessor 1618, which is further described with respect to FIG. 18, may receive each of the time domain signals 1616 to identify regions of interest and calculate tissue characteristic parameters, as 15 further described below.”), 
wherein the classifier is trained to receive as inputs a plurality of harmonic frequency components extracted from ultrasound echo signals (Fig. 16, pre-processor 1618 and classifiers 1622, as the classifier, receiving harmonic frequency signals (harmonic frequencies F1-FN of time domain signals 1616) as inputs; see pg. 26, lines 9-12, 18-20 – “Because the ultrasound system performs frequency steps, reflection coefficients at each frequency step are loaded into the bank of inverse FFTs 1614, thereby providing sufficient information for the bank of inverse FFT 1614 to generate time domain signals 1616a-1616n (collectively 1616) at each of the harmonic frequencies…The classifiers 1622 may include neural network(s), as understood in the art, that may be trained and learn over time to 20 assess the regions of interest.”) and -8-Application No. 16/287,088 Attorney's Docket No. 0080-1146 
generate, based on the received inputs, an output that characterizes to automatically determine probabilities of what the regions of interest actually are (e.g., malignant cancer, benign cancer, unknown tissue).”); and 
generate a visual representation of the area of interest based on the obtained fundamental frequency echo signal and the obtained at least one harmonic frequency echo signal, or based on the characterized area of interest (Fig. 16; see pg. 26, lines 25-30 – “It should be understood that other types of outputs, such as B-scans (not shown), Boolean outputs (e.g., cancer or no cancer) via an indicator (e.g., LED and/or audio), and otherwise, may be generated by preprocessor 1618 and post-processor 1620…A-scans with compensation based on tissue characterization parameter(s) may be displayed for a user or operation of the ultrasound system.”).
Mammone teaches the fundamental frequency signal and the at least one harmonic frequency signal, but does not explicitly teach wherein the fundamental frequency signal and the at least one harmonic frequency signal are transmitted sequentially.
Whereas, Taniguchi, in an analogous field of endeavor, teaches wherein the fundamental frequency signal and the at least one harmonic frequency signal are transmitted sequentially (see col. 10, lines 3-6 — “...one ultrasound probe 2 may transmit individually the fundamental frequency and the high order harmonic frequencies in a series time in order...”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fundamental frequency signal and the at least one harmonic frequency signal, by having the fundamental frequency signal and the at least one harmonic frequency signal transmitted sequentially, as disclosed in Taniguchi. One of ordinary skill in the art would have been motivated to make this modification in order to generate an ultrasound image from each of the returned ultrasound wave signals, as taught in Taniguchi (see col. 10, lines 6-7).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.C./Examiner, Art Unit 3793    

/Oommen Jacob/Primary Examiner, Art Unit 3793